
	
		II
		110th CONGRESS
		1st Session
		S. 1026
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To designate the Department of Veterans
		  Affairs Medical Center in Augusta, Georgia, as the Charlie Norwood
		  Department of Veterans Affairs Medical Center.
	
	
		1.FindingsCongress finds the following:
			(1)Charlie Norwood volunteered for service in
			 the United States Army Dental Corps in a time of war, providing dental and
			 medical services in the Republic of Vietnam in 1968, earning the Combat Medical
			 Badge and two awards of the Bronze Star.
			(2)Captain Norwood, under combat conditions,
			 helped develop the Dental Corps operating procedures, that are now standard, of
			 delivering dentists to forward-fire bases, and providing dental treatment for
			 military service dogs.
			(3)Captain Norwood provided dental, emergency
			 medical, and surgical care for United States personnel, Vietnamese civilians,
			 and prisoners-of-war.
			(4)Dr. Norwood provided military dental care
			 at Fort Gordon, Georgia, following his service in Vietnam, then provided
			 private-practice dental care for the next 25 years for patients in the greater
			 Augusta, Georgia, area, including care for military personnel, retirees, and
			 dependents under Department of Defense programs and for low-income patients
			 under Georgia Medicaid.
			(5)Congressman Norwood, upon being sworn into
			 the United States House of Representatives in 1995, pursued the advancement of
			 health and dental care for active duty and retired military personnel and
			 dependents, and for veterans, through his public advocacy for strengthened
			 Federal support for military and veterans’ health care programs and
			 facilities.
			(6)Congressman Norwood co-authored and helped
			 pass into law the Keep our Promises to America’s Military Retirees Act, which
			 restored lifetime healthcare benefits to veterans who are military retirees
			 through the creation of the Department of Defense TRICARE for Life
			 Program.
			(7)Congressman Norwood supported and helped
			 pass into law the Retired Pay Restoration Act providing relief from the
			 concurrent receipt rule penalizing disabled veterans who were also military
			 retirees.
			(8)Throughout his congressional service from
			 1995 to 2007, Congressman Norwood repeatedly defeated attempts to reduce
			 Federal support for the Department of Veterans Affairs Medical Center in
			 Augusta, Georgia, and succeeded in maintaining and increasing Federal funding
			 for the center.
			(9)Congressman Norwood maintained a life
			 membership in the American Legion, the Veterans of Foreign Wars, and the
			 Military Order of the World Wars.
			(10)Congressman Norwood’s role in protecting
			 and improving military and veteran’s health care was recognized by the
			 Association of the United States Army through the presentation of the Cocklin
			 Award in 1998, and through his induction into the Association’s Audie Murphy
			 Society in 1999.
			2.Designation of Charlie Norwood Department
			 of Veterans Affairs Medical Center
			(a)DesignationThe Department of Veterans Affairs Medical
			 Center located at 1 Freedom Way in Augusta, Georgia, shall after the date of
			 the enactment of this Act be known and designated as the Charlie Norwood
			 Department of Veterans Affairs Medical Center.
			(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the medical center
			 referred to in subsection (a) shall be considered to be a reference to the
			 Charlie Norwood Department of Veterans Affairs Medical Center.
			
